These actions are in negligence. The plaintiffs are husband and wife. The wife was a passenger in the car owned by defendant Ballard and driven by defendant Beckwith. The automobile struck a depression at the intersection of two streets in the city of Meehanieville as a result of which plaintiff was thrown against the top of the car and injured. The jury awarded her damages in the sum of $2,500. For the loss of his wife’s services and for the expenses to which he was put in her treatment and care the husband was awarded a verdict of $2,000. There is evi*645dence to sustain the finding of the jury that the car was negligently driven at the time the wife received her injuries and that the wife was not guilty of any contributory negligence. The evidence also sustains the finding as to the damages resulting from the accident. Judgments and orders unanimously affirmed, with costs in one action. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ.